525 S.E.2d 469 (1999)
350 N.C. 103
STATE of North Carolina
v.
Gene MOORE.
No. 77P99.
Supreme Court of North Carolina.
March 3, 1999.
Jeffrey S. Miller, Jacksonville, for Moore.
Gail E. Weis, Assistant Attorney General, G. Dewey Hudson, District Attorney, for State.
Prior report: 132 N.C.App. 197, 511 S.E.2d 22.

ORDER
Upon consideration of the petition filed by Defendant for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of March 1999."
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of March 1999."